EXHIBIT 10.63

FIRST AMENDMENT

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT to the Employment Agreement dated December 20, 2007 (the
“Employment Agreement”), by and between C&D Technologies, Inc., a Delaware
corporation (the “Company”) and Ian J. Harvie (the “Executive”).

WHEREAS, the Executive is currently employed by the Company as the Company’s
Vice President and Chief Financial Officer; and

WHEREAS, the Company desires to continue to employ the Executive in an executive
capacity and the Executive desires to continue to be so employed, on the terms
and conditions set forth in the Employment Agreement as amended herein;

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Employment Agreement as follows:

Section 9 (c) is deleted and shall be replaced in its entirety as follows:

9 (c) “Termination without Cause or Breach Termination. Upon the termination of
employment that is not by reason of a Change of Control Termination, but results
from either (1) a termination by the Company without Cause (excluding a
termination due to death or Disability), or (2) a termination by you which is a
Breach Termination (as defined below), you shall also receive the following
payments; provided, however, that any payment made under this Section 9(c) shall
be reduced by any amount paid or payable to you with respect to the same type of
payment under any other plan maintained by the Company to avoid duplication of
payments:

(i) The Company shall pay you an amount equal to your Base Salary at the rate in
effect on the date of termination plus $10,000. Payment of such amount will
commence in the form of normal payroll installments through the period ending as
of the end of the second month following the later of (A) the calendar year in
which your termination of employment occurs or (B) the taxable year of the
Company in which your termination of employment occurs. The balance of such
payments shall be made in a single lump sum payable within the fifteen day
period immediately following the end of the month in which installment payments
are to cease.



--------------------------------------------------------------------------------

(ii) The Company shall pay you an amount equal to your Targeted Bonus Amount (as
defined below). This bonus shall be paid when bonuses are paid to other senior
executives of the Company for the year in which your termination of employment
occurs but, notwithstanding the foregoing, it shall be paid no later than the
15th day of the third month following the earlier of (A) the calendar year in
which your termination of employment occurs or (B) the taxable year of the
Company in which your termination of employment occurs.

(iii) The Company shall, until the earlier of 12 months after the date of
termination and such time that the Executive obtains alternative coverage, pay
or reimburse the Executive for the Company’s and the Executive’s portion of the
cost to provide the Executive and the Executive’s eligible beneficiaries (if
applicable) health and medical coverage under the Company’s health and medical
plans provided that the Executive timely elects COBRA coverage upon termination
of employment. In addition, for one year after the date of termination, the
Company shall provide the Executive with life insurance coverage under the
Company’s life insurance policy. Notwithstanding the foregoing, to the extent
the Company’s plans do not permit the continued participation by the Executive
and/or the Executive’s eligible beneficiaries or such participation would have
an adverse tax impact on such plans or on the other participants in such plans
or the continued participation is otherwise prohibited by applicable law, or if
such continuance would constitute nonqualified deferred compensation that does
not comply with Section 409A, the Company may instead provide materially
equivalent benefits to the Executive and/or the Executive’s eligible
beneficiaries outside such plans. For purposes of this Agreement, “materially
equivalent benefits” means the aggregate premiums that the Company would have
paid to maintain the Executive’s coverage under the health, medical and life
insurance plans. The Executive agrees to complete such forms and take such
physical examinations as may be reasonably requested by the Company in
connection with life insurance coverage.

As used in this Section 9(c), your “Targeted Bonus Amount” shall mean (x) the
higher of 50% and the percentage of your targeted bonus in effect before the
date of termination for purposes of determining your Annual Bonus for the year
in which your termination occurs, times (y) the amount of your Base Salary as in
effect for the year in which your termination occurs. Also, as used in this
Section 9(c), a “Breach Termination” means a termination of your employment by
you by written Termination Notice given to the Company within 90 days after the
occurrence of any action or inaction that constitutes a material breach by the
Company of the Agreement. A Termination Notice for a Breach Termination shall
indicate the specific action or inaction that constitutes the material breach,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for the Breach Termination, and shall provide the Company a
minimum of 30 days in which to remedy such facts or circumstances. Your failure
to set forth

 

2



--------------------------------------------------------------------------------

in such Termination Notice any facts or circumstances which contribute to the
showing of Breach Termination shall not constitute your waiver of any right
hereunder or preclude you from asserting such fact or circumstance in enforcing
your rights hereunder. The Termination Notice for a Breach Termination shall
provide for a date of termination not less than 30 nor more than 60 days after
the date such Termination Notice is given.

Notwithstanding the foregoing, should a termination of employment by the Company
without Cause or a Breach Termination occur within six months prior to, or
within one year after, a Change of Control, your termination shall be considered
a Change of Control Termination and you shall vest in the payments and benefits
set forth in Exhibit A. Any such payments or benefits shall be offset by any
payments or benefits that you may have been already paid or received due to the
occurrence of the termination of employment prior to the Change of Control, and
shall be paid in accordance with Exhibit A.”

The effective date of this First Amendment to the Employment Agreement shall be
February 3, 2009.

All other terms and conditions of the Employment Agreement shall remain
unchanged and in effect.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE:   C&D TECHNOLOGIES, INC.

/s/ Ian J. Harvie

  By:  

/s/ Jeffrey A. Graves

Ian J. Harvie     Jeffrey A. Graves   Title:   President & Chief Executive
Officer

 

3